Citation Nr: 0008437	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-00 880	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a right partial medial 
meniscectomy, from September 30, 1992 to July 16, 1993.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right partial medial 
meniscectomy, from October 1, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1987.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), in which the RO increased the 
evaluation assigned postoperative residuals of a right 
partial medial meniscectomy: to 20 percent, effective from 
September 30, 1992; to 100 percent, effective from July 17, 
1993 (temporary total rating); and to 10 percent, effective 
from October 1, 1993.  The Board remanded this claim to the 
RO for additional development in November 1997.  


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

2.  From September 30, 1992 to July 16, 1993, the veteran's 
service-connected right knee disability was productive of no 
more than moderate impairment with pain and tenderness. 

3.  Since October 1, 1993, the veteran's service-connected 
right knee disability has caused no more than slight 
instability.  

4.  From July 23, 1996 to April 3, 1999, the veteran had 
right knee instability, x-ray evidence of arthritis of the 
right knee and limitation of extension of the right knee to 
10 degrees.

5.  Subsequent to April 3, 1999, the veteran was shown to 
have full extension of the right knee with flexion to 130 
degrees with no pain on passive or active motion.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy criteria for an evaluation 
in excess of 20 percent for postoperative residuals of a 
right partial medial meniscectomy, from September 30, 1992 to 
July 16, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (1999). 

2.  The evidence does not satisfy criteria for an evaluation 
in excess of 10 percent for postoperative residuals of a 
right partial medial meniscectomy, from October 1, 1993.  
38 U.S.C.A. §§ 3.321, 4.1, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1999). 

3.  The criteria for a separate 10 percent evaluation, and no 
more, for arthritis of the right knee with limitation of 
motion, from July 23, 1996 to April 3, 1999, but not after, 
is satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right knee disability has 
worsened since his July 1993 surgery.  The Board finds that 
this allegation, alone, is sufficient to establish a well-
grounded claim for an increased evaluation under 38 U.S.C.A. 
§ 5107(a) (West 1991).  Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The Board also finds that the VA has fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 
Vet.App. 202, 204-205 (1995),.

In June 1989, the RO granted the veteran service connection 
and assigned him an initial 10 percent evaluation for status 
post right partial medial meniscectomy, effective from 
January 1989.  In rating decisions dated August 1989 and 
April 1994, the RO increased the evaluation assigned the 
veteran's right knee disability to 100 percent, effective 
from April 1989 to August 1989 (temporary total rating), to 
10 percent, effective from August 1989 to September 29, 1992, 
to 20 percent, effective from September 30, 1992 to July 16, 
1993, to 100 percent, effective from July 17, 1993 to 
September 30, 1993 (temporary total rating), and to 10 
percent from October 1, 1993.  The RO assigned these 
evaluations pursuant to Diagnostic Code 5257.

Under Diagnostic Code (DC) 5257, which governs evaluations of 
knee impairments, a 10 percent evaluation requires slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257 (1999).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims for increased evaluations for knee 
disabilities.  These GC opinions reflect that, when a veteran 
has x-ray evidence of arthritis and knee symptomatology that 
is rated under Diagnostic Code 5227, he may be evaluated 
separately under Diagnostic Codes 5003 and 5257 provided 
additional disability is shown.  VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261. VAOGCPREC 9-98 at paragraphs 
1, 6.  A separate evaluation may also be granted under DC 
5003 and 38 C.F.R. § 4.59, when a veteran technically has 
full range of motion that is inhibited by pain. VAOGCPREC 9-
98 at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 
Vet.App. 484, 488 (1991). 

For the reasons that follow, the Board believes that: (1) 
from September 30, 1992 to July 16, 1993, the veteran's right 
knee disability picture more nearly approximated the 20 
percent evaluation which has been assigned; (2) since October 
1, 1993, the veteran's right knee impairment has more nearly 
approximated the 10 percent evaluation which has been 
assigned; and (3) from July 23, 1996 to April 3, 1999, but 
not after, the veteran exhibited additional right knee 
symptomatology, arthritis with pain on motion, which 
supported a separate rating of 10 percent under DC 5003 and 
5261 in addition to the rating assigned under DC 5257.

A.  From September 30, 1992 to July 16, 1993

From 1984 to 1989, the veteran received treatment for and 
underwent surgery on his right knee.  According to an October 
1992 VA outpatient treatment record and a September 1992 
written statement of the veteran, from 1989 until 
approximately June 1992, the veteran had no problems with his 
right knee.  Thereafter, he began to experience right knee 
pain (sometimes sharp) and occasional locking.  

From October 1992 to July 1993, the veteran was seen at a VA 
Medical Center for right knee complaints.  During this time 
period, he reported that he had been having pain under the 
kneecap and when resting, sitting for long periods of time or 
driving.  He also reported that his knee pain was worsening 
despite the fact that he was participating in a quadricep 
strengthening program and using a brace for patella 
stability.  VA physicians noted that the veteran had pain, 
patella and mild joint line tenderness, no effusion, no varus 
or valgus instability, no patella grind, normal range of 
motion, and positive McMurray's, drawer and pivot shift signs 
and Lachman's test.  Based on these findings, the VA 
physicians recommended physical therapy and then surgery.  On 
July 19, 1993, the veteran underwent a right knee arthroscopy 
with debridement of the patella femoral joint and lateral 
compartment and removal of hardware.  As a result of this 
surgery, he was unable to return to work until September 
1993.

The above findings establish that, from September 30, 1992 to 
July 16, 1993, the veteran had moderate, but not severe, 
impairment of the right knee.  He reported that he was 
utilizing a brace, which suggests that he had an unstable 
right knee.  However, during the time period at issue, no 
physician objectively confirmed instability or subluxation of 
the right knee.  The only symptoms noted by physicians from 
September 30, 1992 to July 16, 1993 were pain and tenderness.  
That notwithstanding, by issuing the veteran a brace, 
scheduling him for physical therapy, and performing the July 
1993 operation, physicians obviously recognized these 
symptoms as more than slight.  In light of the these facts, 
the Board finds that the veteran's right knee disability 
picture from September 30, 1992 to July 16, 1993 more nearly 
approximated the 20 percent evaluation that was assigned 
under DC 5257. 

In the absence of evidence of severe subluxation or 
instability (or severe knee impairment in general), the Board 
may not assign a higher evaluation under DC 5257.  The Board 
also may not assign a higher evaluation pursuant to 38 C.F.R. 
§§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet.App. at 204-
205, because DC 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet.App. 7, 9 (1996).  In 
addition, in the absence of evidence of limitation of motion 
or ankylosis of the right knee, or associated impairment of 
the tibia or fibula, the Board may not assign a higher 
evaluation under alternative DCs, such as 5256, 5260, 5261 
and 5262.  Finally, in the absence of evidence of arthritis 
(confirmed by x-rays) and limitation of motion or painful 
motion, the Board may not assign a separate evaluation under 
DCs 5003 and 5257 and the GC opinions noted above.  The 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for postoperative residuals of a right 
partial medial meniscectomy, from September 30, 1992 to July 
16, 1993.

B.  From October 1, 1993

Since October 1, 1993, the veteran has undergone three VA 
examinations and received VA outpatient treatment, including 
physical therapy, for his right knee.  During a VA outpatient 
visit in August 1993, an examining physician noted that the 
veteran had range of motion from 0 to 120 degrees with no 
instability.  During the first VA examination conducted in 
October 1993, the veteran reported that he had had pain in 
his right knee since 1986 and that it currently hurt "like 
hell."  The VA examiner noted: a right-sided limp; a lack of 
full extension of the right lower extremity; extension to 10 
degrees and flexion to 130 degrees; an ability to crouch and 
recover; a positive Lachman's test; a stable knee to varus 
and valgus stresses; and no tenderness.  He diagnosed ACL 
deficient right knee.  

During a VA outpatient visit in March 1994, the veteran 
reported occasional pain on the medial side of the right 
knee.  The examining physician noted range of motion from 0 
to 130 degrees, mild crepitus, a 2+ Lachman's test with a 
good endpoint, 2+ medial instability, and a negative 
McMurray's test.  During a visit in January 1995, the veteran 
reported that his right knee was asymptomatic.  The examining 
physician noted: a well-healed incision on the right knee; no 
pivot shift; a Lachman's test with a good endpoint; pain on 
palpation; range of motion from 0 to 140 degrees; and a 
negative McMurray's sign.  A week later, the veteran 
participated in physical therapy involving quadricep 
strengthening exercises.  During a visit in July 1996, the 
veteran reported that he was doing well.  The examining 
physician noted range of motion from 0 to 135 degrees, 
minimal crepitus and no swelling.  X-rays revealed post 
operative degenerative changes of the medial joint and 
femoral patellar spaces.

During the second VA examination conducted in July 1998, the 
veteran reported: frequent, practically constant, episodes of 
severe pain in his right knee; an inability to kneel down or 
play sports; difficulty driving a vehicle and walking for 
long distances; an aggravation of pain when twisting, 
climbing and descending stairs and when the weather was cold 
and damp.  He denied swelling, buckling and locking, but 
indicated that he had a leg brace at home.  The veteran 
reported that his job as a machine mechanic required him to 
be on his feet often, but did not necessitate heavy lifting.  
He indicated that his knee pain occasionally caused him to 
take a day off from work.  

The VA examiner noted the following findings: two well-
healed, nontender, nonadherent scars over the right patella; 
extension to 0 degrees; flexion to 130 degrees; a prominent 
and tender tibial tubercle on the right; a moderate degree of 
diffuse tenderness; no effusion or soft tissue swelling of 
the joint; a moderate degree of pain with compression and 
movement of the patella; a moderate degree of laxity of the 
anterior cruciate ligament and intact medial and lateral 
collateral ligaments on stress testing.  The VA examiner 
indicated that x-rays taken in July 1996 revealed 
postoperative degenerative joint disease changes, and 
diagnosed status post partial medial meniscectomy and 
anterior cruciate reconstruction of the right knee, and 
patellofemoral syndrome or chondromalacia of the right knee.  

During the third VA examination conducted in April 1999, the 
veteran reported a constant ache that lasted at least three 
hours daily, primarily during exercise, while driving, going 
up and down the stairs, squatting and kneeling, or when the 
weather changed.  He also reported that he experienced: 
severe, excruciating pain when he accidentally bumped his 
knee on a hard object; discomfort when pushing his foot on 
the gas pedal; an inability to kneel or squat for any length 
of time; difficulty with repetitive motions; an inability to 
perform more than 20 consecutive extensions of the knee; and 
a need to use a brace "every once in a while."  He denied 
locking and buckling of the knee, and reported that walking 
or running did not cause any significant problems.

The VA examiner observed that the veteran ambulated with a 
normal gait and with good heel to toe progression.  He 
indicated that there was no evidence of swelling, redness, or 
crepitation on passive motion of the leg.  He noted: two 
well-healed, non-adherent scars; pain to palpation; a 
negative compression test of the patella; intact anterior and 
posterior cruciate and medial and lateral collateral 
ligaments on stress testing; range of motion of the knee, 
both active and passive, from 0 degrees extension (described 
as "full") to 130 degrees of flexion; no pain during active 
or passive motion; muscle strength of 5/5 in flexion and 
extension, and an intact sensation to light touch and 
pinprick.  X-rays revealed "no significant interval change 
when compared to previous examination."  The VA examiner 
diagnosed status post partial medial meniscectomy and 
anterior cruciate reconstruction, right knee, and 
chondromalacia patella, right knee.

The above findings establish that, on at least one occasion 
since October 1, 1993, the veteran was shown to have right 
knee scars, a right-sided limp, extension to 10 degrees, 
flexion to 120 degrees, mild crepitus, instability, pain on 
palpation, tenderness, pain on compression and movement of 
the patella, moderate laxity of ligaments, and x-ray evidence 
of arthritis of the right knee first demonstrated on July 23, 
1996.  

In 1994, a physician noted that the veteran has lateral 
instability of the right knee.  This finding establishes 
that, since October 1, 1993, the veteran's right knee 
disability picture has been appropriately evaluated under DC 
5257, based on instability.  The question is whether the 
veteran's right knee has been assigned the appropriate 
evaluation under that code.  According to the veteran, his 
right knee instability only occasionally necessitates the use 
of a brace.  This suggests that the veteran's instability 
waxes and wanes, and is no more than slight.  Certainly 
medical records support this suggestion.  During all but one 
examination conducted since October 1993, physicians found 
that the veteran had no instability despite his reported 
history of having, and occasionally using, a brace.  Based on 
the foregoing evidence, the Board concludes that, since 
October 1, 1993, the veteran's service-connected right knee 
disability picture has more nearly approximated a 10 percent 
evaluation under DC 5257, based on slight instability.  

In the absence of evidence of moderate subluxation or 
instability, the Board may not assign a higher evaluation 
under DC 5257.  In addition, for the reason previously noted, 
the Board may not assign a higher evaluation under DC 5257 
pursuant to 38 C.F.R. §§ 4.40, 4.45, as interpreted in 
DeLuca, 8 Vet.App. at 204-205.  Moreover, in the absence of 
evidence of flexion limited to 30 degrees, extension limited 
to 15 degrees, ankylosis of the right knee, or associated 
impairment of the tibia or fibula, the Board may not assign a 
higher evaluation under DC 5256, 5260, 5261 or 5262.  The 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right partial medial 
meniscectomy, from October 1, 1993.

Although the veteran is not entitled to an evaluation in 
excess of 10 percent for his service-connected right knee 
disability under DC 5257, based on instability, from October 
1, 1993, the Board believes that the evidence satisfies the 
criteria for a separate evaluation for arthritis and 
limitation of motion of the right knee, from July 23, 1996 to 
April 3, 1999.  As provided for in the GC opinions noted 
above, prior to April 3, 1999, the veteran was rated for knee 
symptomatology under DC 5257, but also had arthritis 
resulting in additional disability.  Specifically, X-ray 
evidence of record establishes that the veteran was first 
diagnosed with arthritis on X-ray examination on July 23, 
1996.  In addition, during the time period at issue, the 
veteran was rated for slight instability of the right knee 
under DC 5257.  In light of these facts, the Board finds that 
an award of a separate evaluation of 10 percent, under DCs 
5003 and 5261 is warranted.  However, the veteran is not 
entitled to an evaluation in excess of 10 percent under DC 
5261, based on arthritis with limitation of motion, for this 
time period because there is no evidence that his right knee 
pain caused functional loss other than the limitation already 
noted.  The Board finds that the assigned 10 percent 
evaluation for right knee instability and a separate 10 
percent evaluation for arthritis with limitation of motion 
from July 23, 1996 to April 3, 1999 adequately compensate the 
veteran for the overall level of impairment caused by his 
right knee disability for this period.  The veteran is not 
entitled to separate evaluations after April 3, 1999, because 
during the April 3, 1999 VA examination, the veteran had 
normal range of motion with no pain so that a separate rating 
based on limitation of motion and arthritis is not supported 
by the objective evidence of record.  

C.  Conclusion

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation that is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability may be assigned.  38 C.F.R. § 3.321(b) (1999).  In 
this case, however, the Board believes that the evaluations 
provided in the applicable sections of the rating schedule 
adequately provide for the severity of the veteran's right 
knee symptomatology.  In addition, there are no factors 
evident that make this case exceptional.  The record does not 
reflect any recent hospitalization for right knee surgery or 
indicate that the veteran's right knee causes marked 
interference with employment.  In fact, the veteran has 
admitted that he works and that his right knee only 
occasionally necessitates a day off.  Accordingly, submission 
for consideration of the assignment of an extraschedular 
evaluation is not warranted. 


ORDER

An evaluation in excess of 20 percent for postoperative 
residuals of a right partial medial meniscectomy, from 
September 30, 1992, to July 16, 1993, is denied.

An evaluation in excess of 10 percent for postoperative 
residuals of a right partial medial meniscectomy, from 
October 1, 1993, is denied.

A separate 10 percent evaluation, and no more, for arthritis 
of the right knee with limitation of motion, from July 23, 
1996 to April 3, 1999, but not after is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


